Citation Nr: 0600762	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-38 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic hepatitis, 
to include as secondary to the service-connected disability 
of chronic prostatitis, or due to exposure to Agent Orange.  

2.  Entitlement to service connection for neurologic 
disorder, to include as secondary to the service-connected 
disability of chronic prostatitis, or due to exposure to 
Agent Orange.  


ATTORNEY FOR THE BOARD

L. McCain, Counsel




INTRODUCTION

The veteran had active military service from May 1966 to 
February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Indianapolis, Indiana, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In March 2003, the veteran filed claims for service 
connection for a liver disorder and a neurologic disorder, as 
secondary to chronic prostatitis.  By rating decision in 
August 2003, the RO denied service connection for chronic 
hepatitis and a neurologic disorder, as secondary to service-
connected chronic prostatitis.  

During the pendency of this appeal, in November 2003, the 
veteran filed a claim for service connection of chronic 
hepatitis due to herbicide exposure.  Additionally, a 
deferred rating decision dated August 17, 2005 indicates that 
the veteran filed an application for compensation and pension 
received on May 25, 2005 claiming service connection for NASH 
(non-alcoholic steatohepatitis) and a neurologic disorder due 
to herbicide exposure.  The May 2005 application for 
compensation and pension is not of record.  Moreover, these 
claims are inextricably intertwined with the issues currently 
on appeal.  

The United States Court of Appeals for Veterans Claims has 
held that a claim that is inextricably intertwined with 
another claim which remains undecided and pending before VA 
must be adjudicated prior to a final order on the pending 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1990).  

Additionally, a service medical record entry dated in May 
1967 reflects that the veteran "spilled blood on infectious 
hepatitis patient on open sore, cleansed - no further 
treatment advised."  Accordingly, the issue of entitlement 
to service connection for chronic hepatitis must be developed 
on a direct basis.  

In November 2003 claim, the the veteran documented the 
medical treatment he had received for symptomatology related 
to the liver and neurologic disorders.  These records must be 
obtained and associated with the claims file.  A VA 
outpatient treatment record dated May 21, 2002, indicated 
that the veteran had private medical records with him to the 
examination, and the examiner noted that he would review 
these records and dictate them into "CPRS."  These private 
medical records, or the dictated copy of them into "CPRS" 
is not of record, and must be obtained.

Accordingly, this case is remanded for the following actions:

1.  The veteran must be provided notice 
of what specific information and/or 
specific medical or lay evidence is 
necessary to substantiate the claim for 
service connection for a liver disorder 
on a direct basis, as well as secondary 
to service-connected prostatitis and due 
to herbicide exposure.  The veteran must 
also be provided notice of what specific 
information and/or specific medical or 
lay evidence is necessary to substantiate 
the claim for service connection for a 
neurologic disorder on a direct basis, as 
well as secondary to service-connected 
prostatitis and due to herbicide 
exposure.  The veteran must be apprised 
of what specific evidence, if any, he is 
expected to obtain and submit, and what 
specific evidence will be retrieved by 
VA.  He must also be advised to send any 
evidence in his possession pertinent to 
the appeal to VA. 

2.  The veteran must be requested to 
provide the names and addresses of all 
medical care providers who treated him 
for liver and neurologic disorders since 
1970, to include Drs. Hollender, Byers, 
Glickfield, and Lett.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  The RO must obtain VA treatment 
records from July 2004 to present, as 
well as any pertinent dictated notes from 
"CPRS" regarding private treatment 
prior to and including May 2002 and 
associate those records with the claims 
file.  

4.  Thereafter, the RO must obtain a 
medical opinion based on a comprehensive 
review of the evidence, service medical 
records, and post service medical 
records.  The physician must provide 
opinions as to whether the currently 
diagnosed chronic hepatitis is related to 
the veteran's military service, to 
include the clinical entry dated in May 
1967 indicating exposure to hepatitis; 
whether the currently diagnosed chronic 
hepatitis is proximately due to or the 
result of the service-connected chronic 
prostatitis; and whether the currently 
diagnosed chronic hepatitis is 
etiologically related to herbicide 
exposure.  A complete rationale for all 
opinions must be provided.  If the 
physician cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

5.  If, and only if, the physician is 
unable to provide the requested medical 
opinions based on a review of the 
evidence of record, the veteran must be 
afforded an additional VA examination to 
provide the above opinions.  The 
veteran's claims file must  be made 
reviewed by the examiner in conjunction 
with the examination.  

6.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
cooperate or to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

7.  Thereafter, the RO must adjudicate 
the issue of entitlement to service 
connection for a liver disorder on a 
direct basis, as well as secondary to 
service-connected chronic prostatitis and 
as due to exposure to Agent Orange.  The 
RO must also adjudicate the issue of 
entitlement to service connection for a 
neurologic disorder on a direct basis, as 
well as secondary to service-connected 
chronic prostatitis and as due to 
exposure to Agent Orange.  If any issue 
on appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran.  The supplemental statement 
of the case must address the claims for 
service connection on a direct basis, 
secondary basis, and as due to exposure 
to Agent Orange.  All pertinent laws and 
regulations must be provided to the 
veteran.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

